DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection set forth below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a three-dimensional data alignment unit in claim 1-5, 8 and 11.
a segmentation unit in claim 6-7
	The corresponding structure of the units is disclosed to be a processor in ¶[0066] of the instant application’s specification. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Andreiko et al. US PG-Pub(US 20160042509 A1) in view of Dean et al. US PG-Pub(US 20120230566 A1) in further view of Chekh et al. US PG-Pub(US 20190350680 A1).
Regarding Claim 1, Andreiko teaches a three-dimensional data alignment apparatus comprising: a three-dimensional data alignment unit (The corresponding structure of the three-dimensional alignment unit is disclosed to be a processor in ¶[0066] of the instant application’s specification. Andreiko teaches a dental processor; [0055]) for aligning a location  (Tooth is interpreted to be a specific location within the two data sets [0083]) between first three-dimensional data (three dimensional space 654 that has the volumetric representation; [0083]) and second three-dimensional data (The three dimensional space 652 with surface data; [0083]) expressed in different data forms (The volumetric representation is in a different form than the surface data and therefore interpreted to read on the claimed “different data forms”) with regard to a target to be measured, ([0083] The three dimensional space 652 with surface data is overlaid on the three dimensional space 654 that has the volumetric representation of the tooth, to generate the overlay of the surface data on the volumetric data shown in the three dimensional space 656. The fitting of the surface data to the volumetric data may be performed via an iterative closest point (ICP) registration. ICP may fit points in surface data to the points in volumetric data.)
wherein the first three-dimensional data are three- dimensional data acquired in a voxel form with regard to the target to be measured (¶[0011], the volumetric imagery is represented by a first plurality of voxels. The examiner interprets that the first three-dimensional data in the instant application  corresponds to the volumetric image of the target and in the prior art the volumetric data is in voxel form as seen in Fig. 9, item 654 shows a volumetric data in voxel form.)wherein the second three-dimensional data are three- dimensional data acquired in a surface form with regard to the target to be measured ([0082] FIG. 9 illustrates a diagram 650 that shows how surface data of the crown is merged to volumetric data of the tooth, in accordance with certain embodiments. An empty cube of voxels in the three-dimensional space is populated with the shape data of a crown. As a result, the surface data of the crown is represented via voxels of a three-dimensional space 652. The examiner interprets as seen in figure 9, the first three-dimensional data would correspond to the volumetric data (654) and the second three-dimensional data would correspond to the surface data of the crown (652).)wherein the three-dimensional data alignment unit is configured to extract one or more vertices from the second three- dimensional data ([0053] In certain embodiments, the surface scan data of an intra-oral imaging system is registered to the volumetric data obtained from a CBCT system. The 3-D coordinates of the crown boundaries that are found in the intra-oral imagery are mapped to the voxels of the CBCT imagery to determine the boundary between roots and crowns at a sub-voxel levels of accuracy in the CBCT imagery. [0071] The point cloud 412 may processed by the integrating application 108 executing the computational device 102 to represent the surface of the crowns. The crown of the tooth is a solid object, and the surfaces of the crown correspond to the boundaries of the solid object. The crown surface may be represented by a surface mesh of node points connected by triangles, quadrilaterals or via different types of polygon meshes. In alternative embodiments, a solid mesh may also be used to represent the crown surface. The process of creating the mesh is referred to as tessellation. The examiner interprets the prior art is using a point cloud to extract node points of the surface of the crown.);extract the first voxel values of first voxels located around each vertex from the first three-dimensional data, based on a location of each vertex extracted from the second three-dimensional data,  (¶[0053], the surface scan data of an intra-oral imaging system is registered to the volumetric data obtained from a CBCT system. The 3-D coordinates of the crown boundaries that are found in the intra-oral imagery are mapped to the voxels of the CBCT imagery to determine the boundary between roots and crowns at a sub-voxel levels of accuracy in the CBCT imagery. As a result, the roots can be extracted, even from noisy CBCT scan data. [0088] FIG. 11 illustrates a diagram 688 that shows how surface data 690 extracted from intra-oral imagery is fitted to one or more of model data 694 a, 694 b, . . . 694 n maintained as a library dataset 692. The library dataset 692 may include model data for various types of teeth (e.g., incisors, canines, molars, etc.) and also model data for various patient parameters, such as those based on age, gender, ethnicity, etc. In certain embodiments where the CBCT imagery is unavailable, the surface data 690 may be registered (reference numeral 696) to an appropriately selected model data 694 a . . . 694 n to provide better quality information to a dental practitioner)determine corresponding points between the first three-dimensional data and the second three-dimensional data based on the first voxel values extracted from the first three-dimensional data([0110] FIG. 22 illustrates a flowchart 1700 that shows registration of elements (e.g., vectors) in shape data with corresponding voxels in tomographic imagery to determine volumetric coordinates and radiodensities at the voxels, in accordance with certain embodiments. A computational device receives (at block 1702) shape data of a patient's dentition and tomography imagery. Elements (e.g. vectors or voxels) that represent one or more boundaries in the shape data are determined (at block 1704).)and calculate location conversion information minimizing a location error between the first three-dimensional data and the second three-dimensional data based on the corresponding points. (¶[0083], The fitting of the surface data to the volumetric data may be performed via an iterative closest point (ICP) registration. ICP may fit points in surface data to the points in volumetric data. In certain embodiment, the fitting may minimize the sum of square errors with the closest volumetric data points and surface data points. In certain embodiments, the limited length vectors of the surface data are represented as voxels prior to performing the ICP registration.)
Andreiko does not explicitly teach determine sampling locations at a predetermined interval in a normal direction perpendicular to a surface of each vertex extracted from the second three-dimensional data and calculate intensity values at the sampling locations within the edqe reqion based on the first voxel values,
Dean teaches determine sampling locations at a predetermined interval in a normal direction perpendicular to a surface of each vertex extracted from the second three-dimensional data([0265] The trace of l.sub.n={l.sub.nx, l.sub.ny, l.sub.nz} provides the path along each tile boundary point normal to the voxel representing the segmented surface in the volume image. The position of the detected volume image surface point along the directed normal replaces the computed space curve point. FIG. 30A shows tiling space curve points registered onto the volume image surface via reference to the linked graphical manifold image. The surface normal at each point is seen as a single perpendicular line. The examiner interprets the prior art is sampling long a normal direction of the surface) and calculate intensity values at the sampling locations within the edqe reqion based on the first voxel values(¶[0268, The normals of each surface tile point are computed (equations 16, 28, 29, and 30). These normals are used to index the tile points to the volume image surface voxels (FIG. 30B). the examiner interprets the surface voxels of the edges are being calculated.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Andreiko with Dean in order to sample locations around the vertices to determine a location conversion between the vertices. One skilled in the art would have been motivated to modify Andreiko in this manner in order to give precise, accurate and efficient ridge curve-based template registration for extraction of a parameterized surface. (Dean, ¶[0046])
However, Andreiko and Dean do not explicitly teach wherein the first three-dimensional data aliqninq with the second three-dimensional data are three-dimensional data acquired in a voxel form with regard to the target to be measured and includinq an edqe reqion in which the surface of the target to be measured exists.
Chekh teaches wherein the first three-dimensional data aliqninq with the second three-dimensional data are three-dimensional data acquired in a voxel form with regard to the target to be measured and includinq an edqe reqion in which the surface of the target to be measured exists. ([0044] In some implementations, aligning the tooth contours from the 3D model with the tooth contours of the teeth within the image of the mouth region of the patient's face comprises: using an expectation-maximization algorithm to align the tooth contour from the 3D model with the tooth contours of the teeth within the image, where during an expectation-step, each pixel on the tooth contours from the 3D model is matched to a similar pixel on the contours of the 3D tooth model and during a maximization step, the teeth are adjusted in one or more of translation and rotation in one or more of three orthogonal direction to minimize the total discrepancies between pixels of the tooth contours from the 3D model and the tooth contours of the teeth within the image. the examiner interprets that the prior art is aligning the pixel values of the tooth contour with the 3d surface model of the patients mouth.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Andreiko and Dean with Chekh in order to align the first and second 3d data in voxel form. One skilled in the art would have been motivated to modify Andreiko and Dean in this manner in order to correct malocclusions of teeth. (Chekh, ¶[0007])
Regarding Claim 2, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment apparatus of claim 1, wherein the three-dimensional data alignment unit is configured to determine the location conversion information based on the amount of change in the intensity values between the sampling locations. (Chekh, ¶[0268], We compute the normal at each parametric surface tile point by directing a trace from the u,v location calculated from the Coon's surface to the voxels representing the segmented surface in the volume image. The detected volume image surface point replaces the Coons surface tile point. FIG. 30C shows the extracted surface as it is displayed on the graphical manifold for the operator's approval. The examiner interprets once the voxels are determined than the location conversion between the sampling locations can be determined.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Andreiko and Chekh with Dean in order to sample locations around the vertices to determine a location conversion between the vertices. One skilled in the art would have been motivated to modify Andreiko and Chekh in this manner in order to give precise, accurate and efficient ridge curve-based template registration for extraction of a parameterized surface. (Dean, ¶[0046])
Regarding Claim 3, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment apparatus of claim 2, wherein the three-dimensional data alignment unit is configured to calculate the intensity values with respect to the sampling locations by interpolating the first voxel values in the three dimensions, based on the location relationship between the first voxels and the sampling locations(Dean, ¶[0268, The normals of each surface tile point are computed (equations 16, 28, 29, and 30). These normals are used to index the tile points to the volume image surface voxels (FIG. 30B).), 
extract an inflection point from the first three- dimensional data based on the amount of change in the normal direction of the intensity values, and determine the inflection point and each vertex as corresponding points, (Dean, [0229] In order to evaluate the local surface curvature we consider a space curve C from a sweeping plane positioned at each control point, with tangent vector {right arrow over (t)}, along a normal section of segmented voxel surface S (FIG. 22A). The normal vector at any point along C is N=(n.sub.x,n.sub.y,n.sub.z). Differentiation of .gradient.l,t=0 yields surface normal curvature k.sub.n in direction {right arrow over (t)}, where k.sub.n attains principal curvature values k.sub.1 and k.sub.2. Principal directions {right arrow over (e)}.sub.1 and {right arrow over (e)}.sub.2 show the path of the principal curvatures (FIG. 22B). The examiner interprets as seen in Fig 22A, k is the inflection point between the two surfaces.)and calculate a distance error between each vertex and the inflection point, and determine the movement direction in which the distance error is minimized for location alignment between the first three-dimensional data and the second three-dimensional data. (Dean, [0310] The translated and scaled configuration is next rotated to obtain a minimum root sum of square distance between corresponding points. The first step is to rotate all configurations about the first configuration. Next the "rough" average (FIG. 38) position of all the rotated configurations is determined. Finally, all configurations are rotated to the rough average position to obtain the final average configuration. The configuration X.sub.1 is rotated to overlay on configuration X.sub.2''; so that the root sum of squared distances between the corresponding landmarks is minimized.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Andreiko and Chekh with Dean in order to determine an infection point between the vertices in order to determine distance error. One skilled in the art would have been motivated to modify Andreiko and Chekh in this manner in order to give precise, accurate and efficient ridge curve-based template registration for extraction of a parameterized surface. (Dean, ¶[0046])
Regarding Claim 4, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment apparatus of claim 2, where Dean further teaches wherein the three-dimensional data alignment unit is configured to calculate change directions of the first voxel values by differentiating the first voxel values at the location of each vertex (¶[0231], Differentiation of .gradient.l,t=0 yields surface normal curvature k.sub.n in direction {right arrow over (t)}, where k.sub.n attains principal curvature values k.sub.1 and k.sub.2. Principal directions {right arrow over (e)}.sub.1 and {right arrow over (e)}.sub.2 show the path of the principal curvatures (FIG. 22B). [0230] On any surface, the local curvatures vary between the principal curvatures k.sub.1 and k.sub.2. Therefore, the curvature parameters we use combine these measures:
K = k 1 k 2 ( EQ 14 ) M = 1 2 { k 1 + k 2 } ( EQ 15 ) ##EQU00010##
where K is Gaussian curvature, independent of principal directions and M is mean curvature changes sign with opposing principal directions.), determine sampling locations around each vertex extracted from the second three-dimensional data, ([0265] The trace of l.sub.n={l.sub.nx, l.sub.ny, l.sub.nz} provides the path along each tile boundary point normal to the voxel representing the segmented surface in the volume image. The position of the detected volume image surface point along the directed normal replaces the computed space curve point. FIG. 30A shows tiling space curve points registered onto the volume image surface via reference to the linked graphical manifold image. The surface normal at each point is seen as a single perpendicular line. The examiner interprets the prior art is sampling long a normal direction of the surface) calculate the intensity values at the sampling locations based on the change directions of the first voxel values(¶[0268], The normals of each surface tile point are computed (equations 16, 28, 29, and 30). These normals are used to index the tile points to the volume image surface voxels (FIG. 30B).  The examiner interprets in ¶[0230-0231] that the formula being using is calculating the change in direction between the voxels.), and determine the movement direction in which the distance error between the first three-dimensional data and the second three-dimensional data is minimized based on the amount of change in the intensity values. ([0310] The translated and scaled configuration is next rotated to obtain a minimum root sum of square distance between corresponding points. The first step is to rotate all configurations about the first configuration. Next the "rough" average (FIG. 38) position of all the rotated configurations is determined. Finally, all configurations are rotated to the rough average position to obtain the final average configuration. The configuration X.sub.1 is rotated to overlay on configuration X.sub.2''; so that the root sum of squared distances between the corresponding landmarks is minimized.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Andreiko and Chekh with Dean in order to sample locations around the vertices to determine a location conversion between the vertices. One skilled in the art would have been motivated to modify Andreiko and Chekh in this manner in order to give precise, accurate and efficient ridge curve-based template registration for extraction of a parameterized surface. (Dean, ¶[0046])
Regarding Claim 6, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment apparatus of claim 1, where Andreiko further teaches further comprising: a segmentation unit (The corresponding structure of the segmentation unit is disclosed to be a processor in ¶[0066] of the instant application’s specification.) for extracting a first surface from the first three-dimensional data, based on the location conversion information between the first three-dimensional data and the second three- dimensional data. (¶[0051], The shape data may be generated from intra-oral images and may correspond to the surface data of the patient's crown. The volumetric imagery may comprise CBCT imagery or other types of volumetric imagery. A determination is made of voxels that represent one or more crowns in the shape data. The voxels in the shape data are registered with corresponding voxels of the volumetric imagery. [0052] In certain embodiments, segmented crowns determined from intra-oral imagery are registered to voxels of CBCT images. This allows more accurate determination of the boundary between the crown and the root of a tooth in the CBCT data. The examiner interprets that the shape data is segmented from the volumetric data based on the boundary between the root and crown of the tooth.)
Regarding Claim 7, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment apparatus of claim 6, where Andreiko further teaches wherein the segmentation unit(The corresponding structure of the segmentation unit is disclosed to be a processor in ¶[0066] of the instant application’s specification.)  is configured to convert a location of a second surface extracted from the second three-dimensional data according to the location conversion informationand extract the first surface by extracting the intensity values of the first three-dimensional data corresponding to the second surface converted according to the location conversion information. (¶[0107], A computational device receives (at block 1502) shape data of a patient's dentition and tomography imagery. Vectors that represent one or more crowns in the shape data are determined (at block 1504). The vectors are registered with corresponding voxels of the tomography imagery, and volumetric coordinates and radiodensities at the voxels are determined (at block 1506). At least one of the patient's teeth is determined via region growing from starting locations that include one or more of the determined volumetric coordinates and the radiodensities at the voxels, and the region growing is performed by following adjacent voxels with closest radiodensities along a direction of a centroid of a tooth (at block 1508). In alternative embodiments voxels (referred to as surface voxel) corresponding to the limited length vectors of the surface data may be used instead of the limited length vectors for registration. The examiner interpret the prior art is using the shape data of the crown and those vectors are being registered to match the location of the surface of the volumetric data.) 
Regarding Claim 8, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment apparatus of claim 1, where Andreiko further teaches wherein the three-dimensional data alignment unit(The corresponding structure of the three-dimensional alignment unit is disclosed to be a processor in ¶[0066] of the instant application’s specification.)  is configured to calculate an intensity value distribution of voxels around the vertex from the first three-dimensional data, (¶[0040],  determine the entire tooth by following adjacent voxels with correlated radiodensities at each and every intersecting voxel along the direction of the centroid or any other longitudinal direction of a tooth)determine the first voxels based on a deviation of the intensity values from the intensity value distribution of the voxels around the vertex, (¶[0018], At least one of the patient's root is determined via region growing from starting locations that include one or more of determined volumetric coordinates and radiodensities at the voxels. [0019] In yet further embodiments, the volumetric imagery is represented by a first plurality of voxels. The examiner interprets that once the root of the teeth is determined than the voxels of the volumetric images are determined)and determine the corresponding points based on the locations of the first voxels. (¶[0051], A determination is made of voxels that represent one or more crowns in the shape data. The voxels in the shape data are registered with corresponding voxels of the volumetric imagery.)
Regarding Claim 9, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment apparatus of claim 1, where Andreiko further teaches wherein the first three-dimensional data comprises: volumetric data acquired for the target to be measured by a computed tomography (CT) or a magnetic resonance imaging (MRI) (¶[0013]the volumetric imagery is cone beam computed tomography (CBCT) imagery.), and the volumetric data comprises: intensity information of the voxels split at a regular interval ([0074] FIG. 6 illustrates a diagram 500 that shows how voxels 502 represent CBCT imagery 302, in accordance with certain embodiments. A voxel (e.g., voxel 504) is a volumetric pixel that is a digital representation of radiodensity in a volumetric framework corresponding to the CBCT imagery 302. The radiodensity may be measured in the Hounsfield scale. In FIG. 6 an exemplary voxel representation 502 of part of the CBCT imagery 302 is shown,), and wherein the second three-dimensional data comprises: surface data acquired for the target to be measured by a three-dimensional optical scanner ([0013] In yet further embodiments, the shape data is from intra-oral imagery,), and the surface data comprises: location information of vertices and normal vector information of the vertices. (¶0010] the elements are vectors, and boundaries in the shape data correspond to the one or more crowns. The one or more crowns are represented by a plurality of limited length vectors. [0079] Therefore, FIG. 7 illustrates certain embodiments in which CBCT imagery is augmented with data from intra-oral imagery to determine the boundary between roots and crowns with a greater degree of accuracy in comparison to using the CBCT imagery alone. As a result of the augmentation, high precision crowns and low precision roots are obtained. The examiner interprets from ¶[0010] that the vectors pertain to the contour points around the crown of the teeth and in ¶[0076] talks about how the boundary of the roots and crown are determined.)
Regarding Claim 10, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment apparatus of claim 9, where Andreiko further teaches wherein the first three-dimensional data comprises: volumetric data acquired for a tooth and the root of the tooth (¶[0013], The volumetric imagery includes both roots and crowns of teeth.)and wherein the second three-dimensional data comprises: surface data acquired for at least one surface among the tooth, an impression body of the tooth (¶[0009], the shape data of the patient's crown is obtained via an impression, a plaster model or an intra-oral scan.),
and a plaster model acquired by the impression body (¶[0009], the shape data of the patient's crown is obtained via an impression, a plaster model or an intra-oral scan.).
Regarding Claim 11, Andreiko teaches a three-dimensional data alignment method, the method comprising: aligning, by a three-dimensional data alignment unit(The corresponding structure of the three-dimensional alignment unit is disclosed to be a processor in ¶[0066] of the instant application’s specification.), a location between first three-dimensional data and second three-dimensional data expressed in different data form with regard to a target to be measured, ([0083] The three dimensional space 652 with surface data is overlaid on the three dimensional space 654 that has the volumetric representation of the tooth, to generate the overlay of the surface data on the volumetric data shown in the three dimensional space 656. The fitting of the surface data to the volumetric data may be performed via an iterative closest point (ICP) registration. ICP may fit points in surface data to the points in volumetric data.)wherein the first three-dimensional data are three- dimensional data acquired in a voxel form with regard to the target to be measured, (¶[0011], the volumetric imagery is represented by a first plurality of voxels. The examiner interprets that the first three-dimensional data in the instant application  corresponds to the volumetric image of the target and in the prior art the volumetric data is in voxel form as seen in Fig. 9, item 654 shows a volumetric data in voxel form.) and the second three-dimensional data are three-dimensional data acquired in a surface form with regard to the target to be measured([0082] FIG. 9 illustrates a diagram 650 that shows how surface data of the crown is merged to volumetric data of the tooth, in accordance with certain embodiments. An empty cube of voxels in the three-dimensional space is populated with the shape data of a crown. As a result, the surface data of the crown is represented via voxels of a three-dimensional space 652. The examiner interprets as seen in figure 9, the first three-dimensional data would correspond to the volumetric data (654) and the second three-dimensional data would correspond to the surface data of the crown (652).), wherein the aligning of the location comprises: extracting one or more vertices from the second three-dimensional data([0053] In certain embodiments, the surface scan data of an intra-oral imaging system is registered to the volumetric data obtained from a CBCT system. The 3-D coordinates of the crown boundaries that are found in the intra-oral imagery are mapped to the voxels of the CBCT imagery to determine the boundary between roots and crowns at a sub-voxel levels of accuracy in the CBCT imagery. [0071] The point cloud 412 may processed by the integrating application 108 executing the computational device 102 to represent the surface of the crowns. The crown of the tooth is a solid object, and the surfaces of the crown correspond to the boundaries of the solid object. The crown surface may be represented by a surface mesh of node points connected by triangles, quadrilaterals or via different types of polygon meshes. In alternative embodiments, a solid mesh may also be used to represent the crown surface. The process of creating the mesh is referred to as tessellation. The examiner interprets the prior art is using a point cloud to extract node points of the surface of the crown.);extracting the first voxel values of first voxels located around each vertex from the first three-dimensional data, based on a location of each vertex extracted from the second three-dimensional data (¶[0053], the surface scan data of an intra-oral imaging system is registered to the volumetric data obtained from a CBCT system. The 3-D coordinates of the crown boundaries that are found in the intra-oral imagery are mapped to the voxels of the CBCT imagery to determine the boundary between roots and crowns at a sub-voxel levels of accuracy in the CBCT imagery. As a result, the roots can be extracted, even from noisy CBCT scan data. [0088] FIG. 11 illustrates a diagram 688 that shows how surface data 690 extracted from intra-oral imagery is fitted to one or more of model data 694 a, 694 b, . . . 694 n maintained as a library dataset 692. The library dataset 692 may include model data for various types of teeth (e.g., incisors, canines, molars, etc.) and also model data for various patient parameters, such as those based on age, gender, ethnicity, etc. In certain embodiments where the CBCT imagery is unavailable, the surface data 690 may be registered (reference numeral 696) to an appropriately selected model data 694 a . . . 694 n to provide better quality information to a dental practitioner)determining corresponding points between the first three-dimensional data and the second three-dimensional data based on the first voxel values extracted from the first three-dimensional data([0110] FIG. 22 illustrates a flowchart 1700 that shows registration of elements (e.g., vectors) in shape data with corresponding voxels in tomographic imagery to determine volumetric coordinates and radiodensities at the voxels, in accordance with certain embodiments. A computational device receives (at block 1702) shape data of a patient's dentition and tomography imagery. Elements (e.g. vectors or voxels) that represent one or more boundaries in the shape data are determined (at block 1704).); and calculating location conversion information minimizing a location error between the first three- dimensional data and the second three-dimensional data based on the corresponding points. (¶[0083], The fitting of the surface data to the volumetric data may be performed via an iterative closest point (ICP) registration. ICP may fit points in surface data to the points in volumetric data. In certain embodiment, the fitting may minimize the sum of square errors with the closest volumetric data points and surface data points. In certain embodiments, the limited length vectors of the surface data are represented as voxels prior to performing the ICP registration.)
Andreiko does not explicitly teach determining sampling locations at a predetermined interval in a normal direction perpendicular to a surface of each vertex extracted from the second three-dimensional data and intensity values at the sampling locations within the edqe reqion calculated based on the first voxel values,
Dean teaches determining sampling locations at a predetermined interval in a normal direction perpendicular to a surface of each vertex extracted from the second three-dimensional data([0265] The trace of l.sub.n={l.sub.nx, l.sub.ny, l.sub.nz} provides the path along each tile boundary point normal to the voxel representing the segmented surface in the volume image. The position of the detected volume image surface point along the directed normal replaces the computed space curve point. FIG. 30A shows tiling space curve points registered onto the volume image surface via reference to the linked graphical manifold image. The surface normal at each point is seen as a single perpendicular line. The examiner interprets the prior art is sampling long a normal direction of the surface) and intensity values at the sampling locations within the edqe reqion calculated based on the first voxel values (¶[0268, The normals of each surface tile point are computed (equations 16, 28, 29, and 30). These normals are used to index the tile points to the volume image surface voxels (FIG. 30B). the examiner interprets the surface voxels of the edges are being calculated.), 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Andreiko with Dean in order to sample locations around the vertices to determine a location conversion between the vertices. One skilled in the art would have been motivated to modify Andreiko in this manner in order to give precise, accurate and efficient ridge curve-based template registration for extraction of a parameterized surface. (Dean, ¶[0046])
However, Andreiko and Dean do not explicitly teach wherein the first three-dimensional data aliqninq with the second three-dimensional data are three-dimensional data acquired in a voxel form with regard to the target to be measured and includinq an edqe reqion in which the surface of the target to be measured exists.
Chekh teaches wherein the first three-dimensional data aliqninq with the second three-dimensional data are three-dimensional data acquired in a voxel form with regard to the target to be measured and includinq an edqe reqion in which the surface of the target to be measured exists. ([0044] In some implementations, aligning the tooth contours from the 3D model with the tooth contours of the teeth within the image of the mouth region of the patient's face comprises: using an expectation-maximization algorithm to align the tooth contour from the 3D model with the tooth contours of the teeth within the image, where during an expectation-step, each pixel on the tooth contours from the 3D model is matched to a similar pixel on the contours of the 3D tooth model and during a maximization step, the teeth are adjusted in one or more of translation and rotation in one or more of three orthogonal direction to minimize the total discrepancies between pixels of the tooth contours from the 3D model and the tooth contours of the teeth within the image. the examiner interprets that the prior art is aligning the pixel values of the tooth contour with the 3d surface model of the patients mouth.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Andreiko and Dean with Chekh in order to align the first and second 3d data in voxel form. One skilled in the art would have been motivated to modify Andreiko and Dean in this manner in order to correct malocclusions of teeth. (Chekh, ¶[0007])
Regarding Claim 12, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment method of claim 11, where Dean further teaches wherein the aligning of the location comprises: determining the corresponding points between the first three-dimensional data and the second three- dimensional data based on at least one of the amount of change in and the direction of change in the first voxel values between the sampling locations; (¶[0222], The CT slice shown in FIG. 20A highlights the segmented surface voxels of interest which are indexed to the vertices (points) in the adjacent rendered manifold surface (FIG. 20B). [0223] During loading of the graphical manifold surface data, a 3D lookup table (i.e., geometric hash-table) of spatial x,y,z and curvature metrics (Listed in Table 8) corresponding to each vertex is generated. This provides the simulated annealing based surface extraction complete indexing between the rendered graphical manifold and the source volume image. the examiner interpets that the prior art is determining points between the two datasets based on the sampling locations of the vertices.)and determining the location conversion information based on the corresponding points(¶[0268], We compute the normal at each parametric surface tile point by directing a trace from the u,v location calculated from the Coon's surface to the voxels representing the segmented surface in the volume image. The detected volume image surface point replaces the Coons surface tile point. FIG. 30C shows the extracted surface as it is displayed on the graphical manifold for the operator's approval. The examiner interprets once the voxels are determined than the location conversion between the sampling locations can be determined.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Andreiko with Dean in order to sample locations around the vertices to determine a location conversion between the vertices. One skilled in the art would have been motivated to modify Andreiko in this manner in order to give precise, accurate and efficient ridge curve-based template registration for extraction of a parameterized surface. (Dean, ¶[0046])
Regarding Claim 13, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment method of claim 12, wherein the aligning of the location comprises: calculating intensity values with respect to the sampling locations by interpolating the first voxel values in the three dimensions, based on the location relationship between the first voxels and the sampling locations(Dean, ¶[0268], The normals of each surface tile point are computed (equations 16, 28, 29, and 30). These normals are used to index the tile points to the volume image surface voxels (FIG. 30B).); extracting an inflection point from the first three- dimensional data based on the amount of change in the normal direction of the intensity values, and determining the inflection point and each vertex as the corresponding points; (Dean, [0229] In order to evaluate the local surface curvature we consider a space curve C from a sweeping plane positioned at each control point, with tangent vector {right arrow over (t)}, along a normal section of segmented voxel surface S (FIG. 22A). The normal vector at any point along C is N=(n.sub.x,n.sub.y,n.sub.z). Differentiation of .gradient.l,t=0 yields surface normal curvature k.sub.n in direction {right arrow over (t)}, where k.sub.n attains principal curvature values k.sub.1 and k.sub.2. Principal directions {right arrow over (e)}.sub.1 and {right arrow over (e)}.sub.2 show the path of the principal curvatures (FIG. 22B). The examiner interprets as seen in Fig 22A, k is the inflection point between the two surfaces.) and calculating a distance error between each vertex and the inflection point, and determining the movement direction in which the distance error is minimized for the location alignment between the first three-dimensional data and the second three-dimensional data. (Dean, [0310] The translated and scaled configuration is next rotated to obtain a minimum root sum of square distance between corresponding points. The first step is to rotate all configurations about the first configuration. Next the "rough" average (FIG. 38) position of all the rotated configurations is determined. Finally, all configurations are rotated to the rough average position to obtain the final average configuration. The configuration X.sub.1 is rotated to overlay on configuration X.sub.2''; so that the root sum of squared distances between the corresponding landmarks is minimized.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Andreiko and Chekh with Dean in order to determine an infection point between the vertices in order to determine distance error. One skilled in the art would have been motivated to modify Andreiko and Chekh in this manner in order to give precise, accurate and efficient ridge curve-based template registration for extraction of a parameterized surface. (Dean, ¶[0046])
Regarding Claim 14, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment method of claim 12, wherein the aligning of the location comprises: calculating change directions of the first voxel values by differentiating the first voxel values at a location of each vertex(Dean, ¶[0231], Differentiation of .gradient.l,t=0 yields surface normal curvature k.sub.n in direction {right arrow over (t)}, where k.sub.n attains principal curvature values k.sub.1 and k.sub.2. Principal directions {right arrow over (e)}.sub.1 and {right arrow over (e)}.sub.2 show the path of the principal curvatures (FIG. 22B). [0230] On any surface, the local curvatures vary between the principal curvatures k.sub.1 and k.sub.2. Therefore, the curvature parameters we use combine these measures:
K = k 1 k 2 ( EQ 14 ) M = 1 2 { k 1 + k 2 } ( EQ 15 ) ##EQU00010##
where K is Gaussian curvature, independent of principal directions and M is mean curvature changes sign with opposing principal directions.); 
determining sampling locations around each vertex extracted from the second three-dimensional data; (Dean, [0265] The trace of l.sub.n={l.sub.nx, l.sub.ny, l.sub.nz} provides the path along each tile boundary point normal to the voxel representing the segmented surface in the volume image. The position of the detected volume image surface point along the directed normal replaces the computed space curve point. FIG. 30A shows tiling space curve points registered onto the volume image surface via reference to the linked graphical manifold image. The surface normal at each point is seen as a single perpendicular line. The examiner interprets the prior art is sampling long a normal direction of the surface)  
calculating the intensity values at the sampling locations based on the change directions of the first voxel values; (Dean, ¶[0268], The normals of each surface tile point are computed (equations 16, 28, 29, and 30). These normals are used to index the tile points to the volume image surface voxels (FIG. 30B).  The examiner interprets in ¶[0230-0231] that the formula being using is calculating the change in direction between the voxels.),
 and determining the movement direction in which the distance error between the first three-dimensional data and the second three-dimensional data is minimized based on the amount of change in the intensity values (Dean, [0310] The translated and scaled configuration is next rotated to obtain a minimum root sum of square distance between corresponding points. The first step is to rotate all configurations about the first configuration. Next the "rough" average (FIG. 38) position of all the rotated configurations is determined. Finally, all configurations are rotated to the rough average position to obtain the final average configuration. The configuration X.sub.1 is rotated to overlay on configuration X.sub.2''; so that the root sum of squared distances between the corresponding landmarks is minimized.).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Andreiko and Chekh with Dean in order to sample locations around the vertices to determine a location conversion between the vertices. One skilled in the art would have been motivated to modify Andreiko and Chekh in this manner in order to give precise, accurate and efficient ridge curve-based template registration for extraction of a parameterized surface. (Dean, ¶[0046])
Regarding Claim 16, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment method of claim 11, where Andreiko further teaches further comprising: extracting, by a segmentation unit(The corresponding structure of the segmentation unit is disclosed to be a processor in ¶[0066] of the instant application’s specification.), a first surface from the first three-dimensional data, based on the location conversion information between the first three-dimensional data and the second three- dimensional data. (¶[0051], The shape data may be generated from intra-oral images and may correspond to the surface data of the patient's crown. The volumetric imagery may comprise CBCT imagery or other types of volumetric imagery. A determination is made of voxels that represent one or more crowns in the shape data. The voxels in the shape data are registered with corresponding voxels of the volumetric imagery. [0052] In certain embodiments, segmented crowns determined from intra-oral imagery are registered to voxels of CBCT images. This allows more accurate determination of the boundary between the crown and the root of a tooth in the CBCT data. The examiner interprets that the shape data is segmented from the volumetric data based on the boundary between the root and crown of the tooth.)
Regarding Claim 17, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment method of claim 16, where Andreiko further teaches wherein the extracting of the first surface comprises: converting a location of a second surface extracted from the second three-dimensional data according to the location conversion information and extracting the first surface by extracting the intensity values of the first three-dimensional data corresponding to the second surface converted according to the location conversion information. (¶[0107], A computational device receives (at block 1502) shape data of a patient's dentition and tomography imagery. Vectors that represent one or more crowns in the shape data are determined (at block 1504). The vectors are registered with corresponding voxels of the tomography imagery, and volumetric coordinates and radiodensities at the voxels are determined (at block 1506). At least one of the patient's teeth is determined via region growing from starting locations that include one or more of the determined volumetric coordinates and the radiodensities at the voxels, and the region growing is performed by following adjacent voxels with closest radiodensities along a direction of a centroid of a tooth (at block 1508). In alternative embodiments voxels (referred to as surface voxel) corresponding to the limited length vectors of the surface data may be used instead of the limited length vectors for registration. The examiner interpret the prior art is using the shape data of the crown and those vectors are being registered to match the location of the surface of the volumetric data.)
Regarding Claim 18, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment method of claim 11, where Andreiko further teaches wherein the first three-dimensional data comprises: volumetric data acquired for the target to be measured by a computed tomography (CT) or a magnetic resonance imaging (MRI) (¶[0013]the volumetric imagery is cone beam computed tomography (CBCT) imagery.), and the volumetric data comprises: intensity information of the voxels split at a regular interval([0074] FIG. 6 illustrates a diagram 500 that shows how voxels 502 represent CBCT imagery 302, in accordance with certain embodiments. A voxel (e.g., voxel 504) is a volumetric pixel that is a digital representation of radiodensity in a volumetric framework corresponding to the CBCT imagery 302. The radiodensity may be measured in the Hounsfield scale. In FIG. 6 an exemplary voxel representation 502 of part of the CBCT imagery 302 is shown,),
wherein the second three-dimensional data comprises: surface data acquired for the target to be measured by a three-dimensional optical scanner ([0013] In yet further embodiments, the shape data is from intra-oral imagery,), and the surface data comprises: location information of vertices and normal vector information of the vertices, wherein the first three-dimensional data comprises: volumetric data acquired for a tooth and the root of the tooth (¶0010] the elements are vectors, and boundaries in the shape data correspond to the one or more crowns. The one or more crowns are represented by a plurality of limited length vectors. [0079] Therefore, FIG. 7 illustrates certain embodiments in which CBCT imagery is augmented with data from intra-oral imagery to determine the boundary between roots and crowns with a greater degree of accuracy in comparison to using the CBCT imagery alone. As a result of the augmentation, high precision crowns and low precision roots are obtained. The examiner interprets from ¶[0010] that the vectors pertain to the contour points around the crown of the teeth and in ¶[0076] talks about how the boundary of the roots and crown are determined.)and wherein the second three-dimensional data comprises: surface data acquired for at least one surface among the tooth, an impression body of the tooth, (¶[0009], the shape data of the patient's crown is obtained via an impression, a plaster model or an intra-oral scan.),
and a plaster model acquired by the impression body (¶[0009], the shape data of the patient's crown is obtained via an impression, a plaster model or an intra-oral scan.).
Regarding Claim 19, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment method of claim 11, where Andreiko further teaches wherein the aligning of the location comprises: calculating an intensity value distribution of voxels around the vertex from the first three-dimensional data(¶[0040],  determine the entire tooth by following adjacent voxels with correlated radiodensities at each and every intersecting voxel along the direction of the centroid or any other longitudinal direction of a tooth)determining the first voxels based on a deviation of the intensity values in the intensity value distribution of the voxels around the vertex (¶[0018], At least one of the patient's root is determined via region growing from starting locations that include one or more of determined volumetric coordinates and radiodensities at the voxels. [0019] In yet further embodiments, the volumetric imagery is represented by a first plurality of voxels. The examiner interprets that once the root of the teeth is determined than the voxels of the volumetric images are determined);and determining the corresponding points based on the locations of the first voxels (¶[0051], A determination is made of voxels that represent one or more crowns in the shape data. The voxels in the shape data are registered with corresponding voxels of the volumetric imagery.)
Regarding Claim 20, the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment apparatus of claim 1, where Dean further teaches wherein the sampling locations at the predetermined interval are located along a single line in the normal direction perpendicular to the surface of each vertex extracted from the second three- dimensional data([0228] The search for volume image principal curvature normal vectors and principal curvature tangent vectors occurs initially at a point, I, a control point found on the B-spline space curve, defined at location {x.sub.0,y.sub.0,z.sub.0} to have normal vector N on the volume image surface S defined as I(x,y,z)=I(x.sub.0,y.sub.0,z.sub.0). I lies in the same direction as the curvature gradient (i.e., changing surface normals) of the surface voxel data:).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Andreiko with Dean in order to sample locations around the vertices to determine a location conversion between the vertices. One skilled in the art would have been motivated to modify Andreiko in this manner in order to give precise, accurate and efficient ridge curve-based template registration for extraction of a parameterized surface. (Dean, ¶[0046])
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Andreiko et al. US PG-Pub(US 20160042509 A1) in view of Dean et al. US PG-Pub(US 20120230566 A1) in view of Chekh et al. US PG-Pub(US 20190350680 A1) in further view of Arai et al. US PG-Pub(US 20130287166 A1).
Regarding Claim 5, while the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment apparatus of claim 1, 
The combination of Andreiko, Dean and Chekh does not explicitly teach wherein the three-dimensional data alignment unit is configured to extract the first voxels by excluding voxels having a voxel value exceeding a reference intensity set with regard to artifact of a metallic material among the voxels located around each vertex from the first three- dimensional data. 
Arai teaches wherein the three-dimensional data alignment unit is configured to extract the first voxels by excluding voxels having a voxel value exceeding a reference intensity set with regard to artifact of a metallic material among the voxels located around each vertex from the first three- dimensional data. (¶]0120], the interpolation processing of the luminance is performed using the luminance of the pixel equivalent to the boundary portion of the region outside the gold equivalent region, whereby the gold equivalent region is removed from the original normal projection image 90. On the other hand, the correction processing of removing the X-ray absorption degree of the titanium material 93 from the titanium equivalent region in the original normal projection image 90 is performed in the titanium equivalent region. Specifically, the calculation processing of subtracting the luminance (that is, the luminance of the pixel in the corresponding position on the metal extraction projection image 96) equivalent to the X-ray absorption amount generated by the transmission of the titanium material 93M is performed to each pixel in the titanium equivalent region of the normal projection image 90 as illustrated in FIG. 5. Therefore, the projection image in which the X-ray absorption degree equivalent to the titanium material 93M is removed can be acquired from the normal projection image 90. The examiner interprets the prior art is describing a process in which they exclude portions of the image where the pixels correspond to a metallic object in the image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by the combination of Andreiko, Dean and Chekh with Arai in order to exclude pixels that correspond to a metallic material. One skilled in the art would have been motivated to modify Andreiko, Dean and Chekh in this manner in order to improve the accuracy of the image reconstruction. (Arai, ¶[0033])
Regarding Claim 15, while the combination of Andreiko, Dean and Chekh teaches the three-dimensional data alignment method of claim 11, 
The combination of Andreiko, Dean and Chekh does not explicitly teach wherein the aligning of the location extracts the first voxels by excluding voxels having a voxel value exceeding a reference intensity set with regard to artifact of a metallic material among the voxels located around each vertex from the first three-dimensional data.
Arai teaches wherein the aligning of the location extracts the first voxels by excluding voxels having a voxel value exceeding a reference intensity set with regard to artifact of a metallic material among the voxels located around each vertex from the first three-dimensional data (¶]0120], the interpolation processing of the luminance is performed using the luminance of the pixel equivalent to the boundary portion of the region outside the gold equivalent region, whereby the gold equivalent region is removed from the original normal projection image 90. On the other hand, the correction processing of removing the X-ray absorption degree of the titanium material 93 from the titanium equivalent region in the original normal projection image 90 is performed in the titanium equivalent region. Specifically, the calculation processing of subtracting the luminance (that is, the luminance of the pixel in the corresponding position on the metal extraction projection image 96) equivalent to the X-ray absorption amount generated by the transmission of the titanium material 93M is performed to each pixel in the titanium equivalent region of the normal projection image 90 as illustrated in FIG. 5. Therefore, the projection image in which the X-ray absorption degree equivalent to the titanium material 93M is removed can be acquired from the normal projection image 90. The examiner interprets the prior art is describing a process in which they exclude portions of the image where the pixels correspond to a metallic object in the image.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Andreiko, Dean and Chekh with Arai in order to exclude pixels that correspond to a metallic material. One skilled in the art would have been motivated to modify Andreiko, Dean and Chekh in this manner in order to improve the accuracy of the image reconstruction. (Arai, ¶[0033])
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN HOANG/Examiner, Art Unit 2663                          

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663